The Court,
after hearing argument in support of his motion, and the attorney-general, contra, refused it, as it would have a great tendency to favour combinations of men to swear for and acquit each other in joint offences ; and also to split up and multiply issues, which might all very properly be combined in one trial, where the offence's were joint. But if, after the witnesses against them had been examined, it should appear that no specific charge was proved against any one of them, he might move to have such defendant struck out of the indictment, and then he would be at liberty to examine him; but not before tire witnesses for the state had been all examined, and before it was evident nothing appeared against him..
The Court were more especially induced to refuse the motion in this case, as the defendants were also charged by one count in the indictment, for a mi, which was an offence of a complicated nature, where the act of each was imputable to the other, and tended to constitute one single offence. So that if one were to be examined as a witness .for the other, there would be no conviction singly of either; as two or more must be convicted to make the convictiQV good for the offence of a riot.